Citation Nr: 0501286	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-35 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978 and from December 1985 to December 1989, with 
additional intervening active service.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 RO decision, which denied the 
veteran's claim for an increased rating for a left knee 
disability.  

In October 2004, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

This appeal is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the 
severity of the left knee disability at issue.

First, a review of the claims file shows that that veteran 
underwent a VA examination in January 2003.  While the report 
of that examination is fairly comprehensive, the examiner did 
not furnish any clinical findings indicating whether or not 
the left knee is stable, despite a complaint that the knee 
gave out occasionally.  At his hearing in October 2004, the 
veteran testified that his left knee was unstable, and his 
representative specifically argued that separate ratings for 
knee instability and knee arthritis with limitation of motion 
were warranted.  The VA General Counsel has held that a knee 
disability might receive separate ratings under diagnostic 
codes evaluating instability (Codes 5257, 5262, and 5263) and 
those evaluating range of motion (Codes 5003, 5256, 5260, and 
5261).  See VAOPGCPREC 23-97.  The veteran's claim involves 
both instability and loss of motion in his left knee.

Thus, the RO should arrange for him to undergo another VA 
examination to determine the current severity of his left 
knee disability.  A new VA examination should include note of 
factors relevant to whether there is joint instability as 
well as functional loss, consistent with DeLuca v. Brown, 
8 Vet. App. 202 (1995) (holding that consideration must be 
given to 38 C.F.R. §§ 4.40, 4.45, which require analysis of 
functional loss due to pain in disabilities of the 
musculoskeletal system and inquiry into weakened movement, 
excess fatigability, etc., in addition to any limitation of 
motion).
 
Second, prior to the examination, the RO should obtain any 
additional pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that regard, a 
review of the claims file shows that the veteran has received 
ongoing treatment for left knee complaints at three VA 
medical facilities.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of left 
knee complaints.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records for 
association with the claims file, to 
include treatment records from VA 
facilities in Gainesville and Lake City, 
Florida and in Valdosta, Georgia. 

2.  The RO should then arrange for the 
veteran to undergo a VA orthopedic 
examination in order to determine the 
current nature and severity of his 
service-connected left knee disability.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated testing, to include active and 
passive range-of-motion studies of the 
left knee should be accomplished.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the left knee, and identify 
whether there is likely to be any 
additional motion loss of the left knee 
due to any of the following:  (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degrees of additional range of 
motion loss due to pain on use or during 
flare-ups.  If the examiner is unable to 
make such a determination, it should be 
so indicated on the record.  The examiner 
is also requested to identify the 
presence and degree, or absence, of any 
subluxation or instability of the left 
knee.  The examiner should also provide 
an opinion as to the impact, if any, of 
the veteran's left knee disability on his 
ability to participate in everyday 
activities and/or occupational tasks, 
specifying the nature of any resulting 
limitations.  A complete rationale should 
be provided for any conclusions reached.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to an increased rating for 
a left knee disability, based on a review 
of the entire evidentiary record.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
provide him and his representative with a 
supplemental statement of the case and the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	
                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2003).



